DETAILED ACTION
This Action is responsive to the Preliminary Amendment filed on 05/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2007/0296073), in view of Kao (US 2018/0204868), in view of Enquist (US 2017/0062366).

Regarding claim 1, Wu (see, e.g., FIG. 1(e) – FIG. 1(h)) discloses a method of forming a microelectronic assembly, comprising:
providing a first electrically conductive via 16a through a first substrate 10a, 12a, 14a having a first bonding surface e.g., bottom surface, the first electrically conductive via 16a extending from the first bonding surface e.g., bottom surface and at least partially through the first substrate 10a, 12a, 14a (Para 0019);
exposing the first electrically conductive via 16a from a surface e.g., top surface opposite the first bonding surface e.g., bottom surface (Para 0023);
forming a second bonding surface e.g., top surface with the first electrically conductive via 16a (Para 0023),
providing a second substrate 10b, 12b, 14b including a second electrically conductive via 16b at least partially extending therethrough and a pad 52 electrically coupled to the second electrically conductive via 16b, the pad 52 offset (e.g., centerline of of 52 and centerline of 16b are not aligned) from the second electrically conductive via 16b (Para 0023, Para 0024),
bonding the second bonding surface e.g., top surface of the first substrate 10a, 12a, 14a to the second substrate 10b, 12b, 14b such that the second electrically conductive via 16b is contacting e.g., communicating electrically with the first electrically conductive via 16a (Para 0023),
Although Wu shows substantial features of the claimed invention, Wu fails to expressly teach polishing the nonconductive surface, and recessing an exposed end of the first electrically conductive via.
Kao (see, e.g., FIG. 1B) teaches polishing the nonconductive surface e.g., nonconductive surface of 106 for the purpose of making the surface substantially planar (Para 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of polishing the nonconductive surface of Kao into the bonding method as described by Wu for the purpose of making the surface substantially planar (Para 0030).
Enquist (see, e.g., FIG. 2, FIG. 5, FIG. 7) teaches recessing an exposed end of the first electrically conductive via 1 (e.g., within 32) for the purpose of forming a void-free bond interface (Para 0030, Para 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of recessing the first electrically conductive via of Enquist into the bonding method as described by Wu/Kao for the purpose of forming a void-free bond interface (Para 0031).

Regarding claim 3, Enquist (see, e.g., FIG. 2, FIG. 5, FIG. 7) teaches the recess compensates for an expansion of the first electrically conductive via 1 during a bonding process (Para 0041).

Regarding claim 4, Wu (see, e.g., FIG. 1(e) – FIG. 1(h)) teaches direct bonding the second bonding surface e.g., top surface of the first substrate 10a, 12a, 14a to the second substrate 10b, 12b, 14b without intervening adhesive (Para 0023).

Regarding claim 7, Wu (see, e.g., FIG. 1(e) – FIG. 1(h)) teaches that the first electrically conductive via 16a of the first substrate 10a, 12a, 14a is substantially aligned with the second electrically conductive via 16b of the second substrate 10b, 12b, 14b (Para 0023).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2007/0296073), in view of Kao (US 2018/0204868), in view of Enquist (US 2017/0062366), and further in view of Uzoh (US 2013/0328186).

Regarding claim 8, although Wu/Kao/Enquist show substantial features of the claimed invention, Wu/Kao/Enquist fail to expressly teach that forming the exposed end of the conductive via such that there is a sloped gap between the conductive via and the second bonding surface.
Uzoh (see, e.g., FIG. 9A) teaches that forming the exposed end of the conductive via 940a such that there is a sloped gap 955 between the conductive via 940a and the second bonding surface 921 for the purpose of reducing stress emanating from the conductive via (Para 0015, Para 0085, Para 0090, Para 0118, Para 0126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of forming an exposed end of the conductive via such that there is a sloped gap of Uzoh into the conductive via forming method as described by Wu/Kao/Enquist for the purpose of reducing stress emanating from the conductive via (Para 0085, Para 0090).

Allowable Subject Matter
Claims 9, 11-12, 14-17, and 19 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817